FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52102 Acquired Sales Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-40479286 (I.R.S. Employer Identification Number) 31 N. Suffolk Lane, Lake Forest, Illinois 60045 (Address of principal executive offices) (847) 915-2446 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] i Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [x] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common units, as of the latest practicable date: 2,960,444 shares of common stock, par value $.001 per share, outstanding as of August 7, 2013. Transitional Small Business Disclosure Format (Check one):Yes [] No [x] ii ACQUIRED SALES CORP. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Condensed Financial Statements (unaudited): F-1 Condensed Consolidated Balance Sheets, June 30, 2013 and December 31, 2012 (Unaudited) F-2 Condensed Consolidated Statements of Operations for the Three and Six months Ended June 30, 2013 and 2012 (Unaudited) F-3 Condensed Consolidated Statements of Shareholders’ Deficit for the Six months Ended June 30, 2012 and 2013 (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Six months Ended June 30, 2013 and 2012 (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4A. Controls and Procedures 13 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item6. Exhibits 14 Signatures 17 iii Table of Contents Item1. Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended June 30, 2013 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended December 31, 2012. F-1 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable - Due from Cogility - Due from sale of subsidiary - Costs in excess of billings on uncompleted contracts - Receivables from employees Prepaid expenses Total Current Assets Intangible Assets, net Deposits Property and Equipment, net - Property and Equipment Held-for-Sale - Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current Liabilities Trade accounts payable $ $ Accrued liabilities - Billings in excess of costs on uncompleted contracts - Accrued compensation Notes payable, current portion - Notes payable - related parties, current portion - Total Current Liabilities Long-Term Liabilities Notes payable, net of current portion - Notes payable - related parties, net of current portion - Total Long-Term Liabilities - Shareholders' Equity (Deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized; none outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized; 2,963,896 shares and 2,877,896 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity (Deficit) ) Total Liabilities and Shareholders' Equity (Deficit) $ $ See the accompanying notes to condensed consolidated financial statements. F-2 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Month Ended For theSix Month Ended June 30, June 30, Revenue $ Cost of Services Gross Profit ( Loss) ) ) Selling, General and Administrative Expense Amortization of Intangible Assets Operating Expenses Loss from Operations ) Loss from Extinguishment of Debt - ) ) ) Interest Expense - ) ) ) Loss from Continuing Operations ) Gain on Disposal of Discontinued Operations - - Income (Loss) from Discontinued Operations ) ) Net Income(Loss) $ $ ) $ $ ) Basic and Diluted Earnings (Loss) per Share Continuing Operations $ ) $ ) $ ) $ ) Discontinued Operations ) ) Net Income (Loss) $ $ ) $ $ ) See the accompanying notes to condensed consolidated financial statements. F-3 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Total Additional Shareholders' Common Stock Paid-in Accumulated Equity Shares Amount Capital Deficit (Deficit) Balance, December 31, 2011 $ $ $ ) $ ) Services contributed by shareholder, no additional shares issued - - - Exercise of stock options 25 - - 25 Issuance of common stock for services - Issuance of warrants to purchase common stock - - - Warrants isued in debt extinguishment - - - Share-based compensation - - - Acquisition of the Defense & Security Technology Group, Inc. net assets - Net loss - - - ) ) Balance, June 30, 2012 $ $ $ ) $ ) Balance, December 31, 2012 $ $ $ ) $ ) Stock issued in debt extinguishment 86 - Net income - - - Balance, June 30, 2013 $ $ $ ) $ See the accompanying notes to condensed consolidated financial statements. F-4 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Month Ended June 30, Cash Flows from Operating Activities Net income (loss ) $ $ ) Adjustments to reconcile income (loss) to net cash provided by (used in) operating activities: (Income) loss from discontinued operations ) Services contributed by shareholder, no additional shares issued - Share-based compensation - Amortization of prepaid expenses - Amortization of discount on notes payable - Amortization of intangible assets Acquisition related compensation - Depreciation Loss from extinguishment of debt Changes in operating assets and liabilities: Accounts receivable - Accounts payable ) Accrued liabilities ) - Costs in excess of billings, net of billings in excess of costs, on uncompleted contracts ) - Accrued compensation Net cash provided by (used in) operating activities of continuing operations ) Net cash used in operating activities of discontinued operations ) ) Net cash used in operating activities ) ) Cash Flows from Investing Activities Proceeds from sale of discontinued operations - Restricted cash ) - Purchase of property and equipment ) - Advances to employees ) ) Cash acquired with purchase of Defense & Security Technology Group, Inc. - Net cash provided by investing activities of continuing operations Net cash used in investing activities of discontinued operations - ) Net cash provided by investing activities Cash Flow from Financing Activities Payments on notes payable ) - Payments on notes payable - related parties ) - Proceeds from borrowing under notes payable to related parties and issuance of warrants - Issuance of common stock - 25 Net cash provided by (used in) financingactivities of continuing operations ) Net Increase in Cash Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See the accompanying notes to condensed consolidated financial statements. F-5 Table of Contents ACQUIRED SALES CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) For the SixMonths Ended June 30, Supplemental Cash Flow Information Cash paid for interest $ $ Cash paid for income taxes $
